IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,                           NO. 72419-3-1
                                                                              •X-
                                                                              CD
                    Respondent,                DIVISION ONE
                                                                                I


                    v.



VICTOR CONTRERAS,                              UNPUBLISHED OPINION              o


                    Appellant.                 FILED: November 9, 2015


      Appelwick, J. — Contreras appeals his convictions for first degree assault

and unlawful possession of a firearm.    He contends certain testimony was an

impermissible opinion on his guilt and a comment on his right to remain silent.

He also raises claims relating to ineffective assistance of counsel, prosecutorial

misconduct, jury unanimity, and inadequate findings. We affirm.

                                     FACTS

      Based on allegations that Victor Contreras participated in a gang related

shooting in the Beacon Hill neighborhood of Seattle, the State charged him with

three counts of first degree assault and one count of first degree unlawful

possession of a firearm.

      At trial, the State's evidence showed that Contreras and his codefendant,

Douglas Ho, were members of a gang known as the Insane Boyz. Lawrence

West, Troung Ngo, and William Ngeth belonged to a rival gang knows as the
No. 72419-3-1/2


Tiny Raskal Gangsters. Gang unit detectives testified that the two gangs had

carried out a series of retaliatory shootings against each other in April and May,

2012.1

         On the evening of July 22, 2012, West, Ngo, and Ngeth were stopped in

Ngeth's car at an intersection on Beacon Hill when, according to West, a tan car

with a black hood pulled up next to them. The car matched the description he

had been given of an "enemy's car." West testified that Contreras was driving

the car, Ho was seated in the front passenger seat, and a third person was in the

back. Ho suddenly emerged from the tan car's sunroof holding a gun. West

heard a gunshot followed by the sound of something striking Ngeth's vehicle.

Ngo largely corroborated West's testimony but claimed the shot was fired from

the driver's window by the driver or a passenger leaning over the driver's seat.

         A high speed chase ensued with Contreras's vehicle chasing Ngeth's on

Beacon Hill.     The chase ended some 20 blocks later when Ngeth's vehicle

crashed onto a curb near 22nd Ave. S. and S. Lucille Street. West, Ngeth, and

Ngo left their car and ran. West testified that Contreras and Ho pulled up, got out

of their car, and began shooting. West suffered bullet wounds to his torso and

arm.




         1 A detective described seven shootings, including an April 2012, drive-by
shooting at Ho's home, another a week later at Ho's elderly neighbor's home, a
shooting of two Tiny Raskal Gangsters several days after that, and four
shootings over a period of hours at the homes of Insane Boyz and Tiny Raskal
members. The pattern of victims provided circumstantial evidence that the
shooters were members of the Insane Boyz and Tiny Raskal gangs.
No. 72419-3-1/3


       Multiple residents heard or observed the car chase and/or the Lucille

Street shooting. The shooting lasted over a minute, with at least 15 rounds being

fired, before the shooters left the scene. Witnesses described the color of the

shooters' vehicle as light tan, gold, or silver but offered little in the way of

descriptions of the shooters.

       Police found numerous bullet casings at the scene. They also found bullet

fragments and holes in a house, two parked cars, a fence, and a railing. A

detective testified that, based on the location of the casings, fragments, and

damage, there were at least two shooters. Both began firing in the intersection of

22nd and Lucile. A shooter using a .45 caliber firearm moved north along 22nd

and shot eastward towards the interior of the block. Another shooter using a .40

caliber firearm moved east from the intersection along Lucile and shot northward

toward the interior of the block.     Police also found a bullet casing at the

intersection of Spokane Street and Beacon Avenue where Ho allegedly fired a

single shot from the sunroof of Contreras's car.

       Police briefly detained West, Ngeth, and Ngo, determined they were

unarmed, and released them. No firearms were discovered in their car or in the

vicinity of the shooting.

       Two days later, police located Contreras, Ho, and a "tan-gray" Honda with

a black hood at a barbeque site in Seward Park. Several other suspected

members of the Insane Boyz were present            Police obtained and executed a

search warrant for Contreras's car. They found a .45 caliber Glock pistol under

the driver's seat, a .40 caliber Taurus pistol in the glove box, and boxes of .45

                                        -3-
No. 72419-3-1/4


caliber and .40 caliber ammunition inside the car.        Police obtained consent to

search another car belonging to the girlfriend of one of the Insane Boyz. They

recovered a Kimber .45 caliber pistol from the car's trunk.             Forensic tests

determined that the casings found at the shooting scenes were fired from these

firearms. In addition, Ho's fingerprints were found on the magazine of the Kimber

pistol.

          Police arrested Contreras and Ho at the barbeque and interviewed them

at the police station. Following Miranda2 warnings, both "denied any knowledge"

of the shooting but could not remember where they were that night. Detective

Sevaaetasi described their attitude as "nonchalant" and "indifferent":

          Q. Did both of them give the same kind of answers?

          A. Yes. They had -- they were ~ they were kind of indifferent to
             the whole incident, being interviewed, being advised of their
              rights. It was like nonchalant to them, and I found this not at all
              unusual.

          Q. The nonchalance you didn't find unusual?

          A. Yeah, or the indifference to it and that there was similar
              behavior.

          Q. Explain nonchalance and indifference.

          A. Well, you know, normally you would arrest someone, put them
              in handcuffs, and take them to the police station. They would --
              some protestation about guilt or innocence or whatever or why
              they're there. There was no such attitude from them. They
              were -- really kind of indifferent, just sat there. And when asked
              them if they could account for their—their whereabouts, it was,
              "I don't remember. I don't know."



       2 Miranda v. Arizona. 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694,
(1966).
No. 72419-3-1/5


        Detective Wendy Moss testified that signals from Ho's and Contreras's cell

phones hit cell phone towers in South Seattle shortly before the shooting. Later,

around the time of the shooting, their phone signals hit a tower at Jefferson Golf

Course, a short distance from the Lucille Street shooting on Beacon Hill. After

the shooting, both phones hit off towers by Boeing field and then off towers in

Kent.

        Neither Contreras nor Ho testified or called any witnesses.       In closing

argument, the State theorized that Ho was the shooter firing the Kimber,

Contreras fired the Glock, and an unknown third person fired the Taurus. The

prosecutor emphasized, however, that the State need not prove who shot the

guns since Ho and Contreras were charged as both principals and accomplices.
Defense counsel argued that West's identification of Ho and Contreras was the

only concrete identification evidence and that it was not credible. Counsel noted
that Contreras admitted lying to police in his initial statements and argued that his

testimony was motivated and tainted by the gang rivalry.            In rebuttal, the
prosecutor argued that the defendants' counsel had "gone through in their
closing and tried to explain away or dismiss every single piece of the State's
evidence. But it gets to a point where you lose -- where it becomes nonsensical."

Ho's counsel objected to this argument, but the objection was overruled.

        The court read a stipulation to the jury that both Contreras and Ho had

prior convictions for serious offenses and were prohibited from possessing
firearms on July 22-23, 2012.
No. 72419-3-1/6


       The jury returned guilty verdicts on all counts and a special verdict finding

Contreras was armed with a firearm. After hearing additional testimony, the jury

also found the offenses were committed with intent to benefit a criminal street

gang. Contreras appeals.

                                   DISCUSSION

       For the first time on appeal, Contreras contends Detective Sevaaetasi's

testimony describing his postarrest demeanor amounted to an impermissible

opinion on guilt and a comment on his right to remain silent. He concedes he did

not object to the testimony below, but claims it was manifest constitutional error

that can be raised for the first time on appeal. We disagree.

       Appellate courts generally do not consider issues raised for the first time

on appeal. RAP 2.5(a); State v. Kirkman, 159 Wn.2d 918, 926, 155 P.2d 125

(2007). A narrow exception exists for "manifest" errors affecting constitutional

rights. RAP 2.5(a)(3); State v. King, 167 Wn.2d 324, 332, 219 P.3d 642 (2009).

It is the appellant's burden to demonstrate manifest constitutional error, i.e., error

that affects constitutional rights and results in actual prejudice. State v. O'Hara,

167 Wn.2d 91, 98-100, 217 P.3d 756 (2009).          Contreras has not carried that

burden.


  I.   Opinion on Guilt

       No witness may offer an opinion as to the guilt of a defendant, whether by

direct statement or inference. State v. Black, 109 Wn.2d 336, 348, 745 P.2d 12

(1987); State v. Rafav, 168 Wn. App. 734, 805, 285 P.3d 83, (2012), review

denied, 176 Wn.2d 1023, 299 P.3d 1171 (2013). Such testimony invades the

                                         -6-
No. 72419-3-1/7


province of the jury and constitutes manifest constitutional error if it is an explicit

or nearly explicit opinion on guilt.       Kirkman, 159 Wn.2d at 927-28, 936.

Testimony describing a defendant's demeanor, on the other hand, is not opinion

and is admissible if relevant. State v. Day, 51 Wn. App. 544, 552, 754 P.2d 1021

(1988). To determine whether testimony amounts to improper opinion testimony,

we may consider the type of witness, the nature of the testimony, the nature of

the charges, the type of defense, and the other evidence before the trier of fact.

Kirkman, 159 Wn.2d.at 928.

       Detective Sevaaetasi's testimony was neither an opinion nor an opinion on

Contreras' guilt. He testified that after he read Contreras and Ho their rights,

they asked "why they were there" and denied any knowledge of the crime. The

detective described them as "indifferent" and "nonchalant" but said that attitude

was "not at all unusual." When asked to explain this description further, he said

that arrestees normally make "some protestation about guilt or innocence or

whatever or why they're there. There was no such attitude from them. They

were -- really kind of indifferent, just sat there." Id. (emphasis added). This

testimony did not convey the Detective's opinion; rather, it described what he

observed.

       And, even if the Detective's testimony could be characterized as an

opinion, it was not an explicit or nearly explicit opinion on Contreras's guilt. While

the detective compared Contreras's demeanor to the typical reaction of an

arrestee, he did not purport to distinguish between the behaviors of guilty and

innocent arrestees. Rather, he simply testified that arrestees, whether guilty or

                                          -7-
No. 72419-3-1/8


not, typically make "protestations]" about their "quilt or innocence or whatever or

why they're there." (Emphasis added.) The detective testified that Contreras

and Ho did in fact claim their innocence and ask why they were there, but they

did so in a "nonchalant" manner. The detective never suggested that Contreras's

nonchalance indicated guilt and even said it was "not at all unusual." In context,

the Detective's testimony was an observation regarding Contreras's relative

comfort with police interaction, not an opinion on guilt. Cf. State v. Rafav. 168

Wn. App. at 808 (When viewed in context, testimony that defendant appeared

"robotic" would likely have been viewed by the jury "as a reference to the

defendants' behavior rather than as an indirect opinion on guilt or veracity.").

       In short, the detective's testimony was neither an explicit nor nearly

explicit opinion on guilt warranting review for the first time on appeal. It was

therefore not manifest constitutional error.

 II.   Comment on Silence

       For similar reasons, Contreras's argument that Detective Sevaaetasi

commented on his silence cannot be raised for the first time on appeal. A police

witness may not testify in a manner that implies guilt from a defendant's silence

or refusal to answer questions. State v. Lewis, 130 Wn.2d 700, 705, 927 P.2d

235 (1996). To do so violates the defendant's Fifth Amendment right to refrain
from self-incrimination. State v. Easter. 130 Wn.2d 228, 241-42, 922 P.2d 1285

(1996).   But, when a defendant talks to investigators, a police witness may

comment on what he does or does not say. State v. Clark. 143 Wn.2d 731, 765,



                                          -8-
No. 72419-3-1/9


24 P.3d 1006 (2001). And, comments on a defendant's demeanor, as opposed

to silence, are proper. State v. Barry. 183 Wn.2d 297, 308, 352 P.3d 161 (2015).

      As noted above, Contreras did not invoke his right to remain silent.

Rather, he spoke to police and denied any knowledge of the incident. When

asked where he was on the evening in question he said, " 'I don't remember. I

don't know.' "    In these circumstances, Detective Sevaaetasi's testimony that

Contreras acted nonchalantly and without the typical level of concern for his

situation was not a comment on silence or manifest constitutional error.     See

State v. Curtiss. 161 Wn. App. 673, 692, 250 P.3d 496 (2011) (where defendant

did not invoke right to remain silent and spoke to police, detective's testimony

that the defendant did not react to or deny his accusations was not improper

comment on silence).3



       3The cases cited by Contreras are distinguishable because they involved
direct comments on protected silence (as opposed to the defendant's attitude
after choosing to speak to police), use of the improper testimony in closing
argument, and the absence of testimony that the defendant's conduct was not
unusual. See State v. Holmes, 122 Wn. App. 438, 442, 446, 93 P.3d 212 (2004)
(testimony that Holmes " [d]idn't appear surprised" at the moment of arrest and
that" 'there wasn't any kind of denial or something that I would normally expect
to see' " when he was advised of the charge was "a direct comment on Holmes'
failure to deny the charges immediately upon being confronted with them" that
was compounded by use of comment in closing argument); State v. Pinson. 183
Wn. App. 411, 414-15, 333 P.3d 528 (2014) (testimony regarding Pinson's
silence in response to a specific question from police was direct comment on
silence that prosecutor exploited by arguing that the silence was "evidence of his
guilt."); United States v. Velarde-Gomez. 269 F.3d 1023, 1031 (2001) (testimony
that, when told of drugs found in his car's gas tank, defendant " 'didn't look
surprised or upset,' " said nothing, and did not deny knowledge of drugs was a
comment on pre-Miranda silence, not a comment on demeanor, as "[tjhere was
no outward physical manifestation to comment upon other than Velarde's 'state
or condition of silence.'").
No. 72419-3-1/10


        Even if Contreras could demonstrate manifest constitutional error, he

cannot show actual prejudice. An alleged error is "manifest" only if there is a

showing of actual prejudice—i.e., a " 'plausible showing by the [appellant] that

the asserted error had practical and identifiable consequences in the trial of the

case.' " Kirkman, 159 Wn.2d at 935 (internal quotation marks omitted) (quoting

State v. WWJ Corp.. 138 Wn.2d 595, 603, 980 P.2d 1257 (1999)).                  Any

impropriety in the detective's testimony was indirect, isolated, and not repeated in

closing argument. There was no actual prejudice.

        Contreras's alternative claim of ineffective assistance of counsel fails for

essentially the same reason. A defendant claiming ineffective assistance must

demonstrate both deficient performance and prejudice—i.e., a reasonable

probability that the outcome would have been different but for counsel's

omission. State v. McFarland. 127 Wn.2d 322, 334-35, 899 P.2d 1251 (1995).

For the reasons discussed above, there is no reasonable probability that the

outcome would have been different had trial counsel objected to the challenged

testimony.

 III.   Jury Unanimity

        Contreras next contends he was denied his right to a unanimous jury.

Noting that the evidence showed two shooting locations, he argues that either

the State had to elect one location for the jury to consider or the court had to give

the jury a unanimity instruction. The State responds, and we agree, that neither

an election nor an instruction was required because the shootings were a

continuing course of conduct.

                                        -10-
No. 72419-3-1/11


       When the State presents evidence that the defendant committed two or

more acts, any one of which could constitute the crime charged, the State either

must elect one act or the jury must be instructed that it must unanimously agree

on a single act.    State v. Petrich. 101 Wn.2d 566, 572, 683 P.2d 173 (1984),

overruled on other grounds. State v. Kitchen, 110 Wn.2d 403, 756 P.2d 105

(1988).      No election or unanimity instruction is required, however, if the

defendant's acts were part of a " 'continuing course of conduct.' " State v.

Handran. 113 Wn.2d 11, 17, 775 P.2d 453 (1989) (quoting Petrich. 101 Wn.2d at

571). Whether two or more acts are a " 'continuous] course of conduct' " is

determined in a commonsense manner. ]d. (quoting Petrich. 101 Wn.2d at 571).

Among the considerations are whether the acts occurred at different times or

places, whether they involved the same victim, and whether the defendant

intended to secure the same objective in each act. State v. Fiallo-Lopez. 78 Wn.

App. 717, 724, 899 P.2d 1294 (1995). Generally, where the defendant engages

in a series of actions intended to achieve a singular objective, the evidence

establishes a continuing course of conduct. Id.

       The shootings in this case were relatively close together in time, involved

the same victims, and occurred during a single, continuous pursuit involving the

same vehicles and objective. Viewed in a commonsense manner, the shootings

were a continuing course of conduct.

 IV.      Prosecutorial Misconduct

          Contreras also claims the prosecutor committed misconduct during closing

argument. He contends the prosecutor improperly vouched for West's credibility

                                        -11-
No. 72419-3-1/12


by saying, " 'We only know for certain two of the individuals that were shooting

that night.   That was Mr. Contreras and Mr. Ho.' " (Emphasis added.)             A

prosecutor's use of the word "we" in this context amounts to vouching only if it

places the prestige of the government behind the witness or suggests that

information not presented to the jury supports the witness's testimony. State v.

Robinson. No. 71929-7-1, slip op. at 19-20 (Wash. Ct. App. Aug. 31, 2015).

Vouching will not be found prejudicial unless it is clear and unmistakable that the

prosecutor was expressing a personal opinion. State v. Warren. 165 Wash.2d

17, 30, 195 P.3d 940 (2008); State v. Brett. 126 Wn.2d 136, 175, 892 P.2d 29

(1995).   In addition, when, as here, the defense does not object to alleged

misconduct at trial, reversal is required only if the misconduct was so flagrant and

ill-intentioned as to be incurable. State v. Belqarde. 110 Wn.2d 504, 507, 755

P.2d 174(1988).

       Viewed in context, the challenged remark did not clearly or unmistakably

put the prestige of the government behind West's testimony or suggest that

information to which the jury was not privy supported that testimony. Rather, the

words "we only know" marshalled the evidence actually admitted at trial. See

Robinson, slip op. at 19-20 (concluding that the prosecutor's use of "we know" in

closing was simply to marshal evidence and inferences therefrom). Furthermore,

any impropriety in this isolated remark cannot be characterized as flagrant, ill-

intentioned, or incurable.

       Contreras also contends the prosecutor disparaged defense counsel, and

thereby committed misconduct, when she told the jury that defense counsel had

                                       -12-
No. 72419-3-1/13


"gone through in their closing and tried to explain away or dismiss every single

piece of the State's evidence. But it gets to a point where you lose - where it

becomes nonsensical." This was not misconduct.


      It is improper for the prosecutor to disparagingly comment on defense

counsel's role or impugn the defense lawyer's integrity. State v. Thorqerson. 172

Wash.2d 438, 451, 258 P.3d 43 (2011).          It is not improper, however, to argue

that the evidence does not support the defense theories or to comment critically

on a defense argument so long as the comment does not disparage counsel's

role or integrity. See generally Thorgerson. 172 Wn.2d at 451-52 (referring to

defense arguments as " 'bogus' " or involving " 'sleight of hand' " impugns

defense counsel because such language implies deception); Warren, 165 Wn .2d

at 29-30 (prosecutor disparaged role of defense counsel by calling defense

argument a " 'classic example of taking these facts and completely twisting them

to their own benefit, and hoping that you are not smart enough to figure out what

in fact they are doing' ."); State v. Brown. 132 Wn.2d 529, 566, 940 P.2d 546

(1997) (prosecutor's remark that defense claim was " 'ludicrous' " was a fair

characterization of the defense theory).       The challenged remarks in this case

focused on the validity of defense counsel's arguments and did not directly or

indirectly impugn defense counsel's role or integrity.

       Finally, Contreras argues that the court erred in failing to enter written CrR

3.5 findings and conclusions and that we must remand for their entry. The trial

court belatedly entered the findings and conclusions, however, and Contreras

has not alleged any prejudice from their delayed entry. Accordingly, he fails to

                                        -13-
No. 72419-3-1/14


demonstrate grounds for relief. State v. Gaddv. 114 Wn. App. 702, 704-05, 60

P.3d 116 (2002), affd, 152 Wn.2d 64, 93 P.3d 872 (2004) ("[W]e will not reverse

a conviction for tardy entry of findings unless the defendant can establish either

that [he] was prejudiced by the delay or that the findings and conclusions were

tailored to meet the issues presented in [his] appellate brief.").

       Because Contreras fails to demonstrate any error, his cumulative error

argument also fails.

       Affirmed.



                                                L^>^ic
WE CONCUR:




                                         -14-